EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Roses on 9/13/2021.

The application has been amended as follows: 

Please cancel claims 22 and 29.

In claim 1, line 3, please delete “4-vinyl-1-cylclohexene” and replace with “4-vinyl-1-cyclohexene”

In claim 33, line 2, please delete “polymer” and replace with “copolymer”

In claim 36, line 2, please delete “4-vinyl-1-cylclohexene” and replace with “4-vinyl-1-cyclohexene”


Reasons for Allowance
Claims 1-2, 4, 6-10, 17, 33-36 and 38-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are as previously set forth with regard to claim 37 in paragraphs 18-23 in the action mailed 6/28/21. Applicant has incorporated the allowable subject matter previously recited in claim 37 into claim 1. 
The restriction requirement between groups I-VI and species, as set forth in the Office action mailed on 8/5/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/5/19 is partially withdrawn.  Claims 33 and 36, directed to products comprising the allowable polymer (claim 33) or a species encompassed by the allowable polymer (claim 36) are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 22 and 29, directed to method for producing a polymer, stand withdrawn from consideration because the recited methods are not capable of producing, and therefore do not require all the limitations of, an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/RACHEL KAHN/Primary Examiner, Art Unit 1766